NUMBER 13-15-00081-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JUAN GABRIEL ESPRONCEDA,                                                  Appellant,

                                          v.

SYLVIA SUE HANDY ESPRONCEDA,                                               Appellee.


               On appeal from the County Court at Law No. 2
                        of Hidalgo County, Texas


                       ORDER ABATING APPEAL
              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam

      This cause is before the Court on the appellant’s unopposed motion to abate the

appeal to allow the parties the opportunity to engage in informal mediation. The Court,

having examined and fully considered the documents on file and the unopposed motion
to abate, is of the opinion that the motion to abate the appeal should be granted. The

motion to abate the appeal is GRANTED and this appeal is ordered ABATED until May

18, 2015.

      The Court directs appellant to file, on or before May 18, 2015, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                       PER CURIAM


Delivered and filed the
2nd day of April, 2015.




                                            2